 

Exhibit 10.1

 



THIS ASSET PURCHASE AGREEMENT (the “Agreement”) is made and entered into as of
December 17, 2014 among GGI INC., a Delaware corporation and a majority owned
subsidiary of INVESTVIEW, INC., a Nevada corporation (“Buyer”), GATE GLOBAL
IMPACT inc ., a Delaware corporation (the “Seller”).

 

WHEREAS, the Seller is engaged in the business of developing and operating an
electronic marketplace to facilitate impact investing through its GATEway
Platform (the “Business”); and

 

WHEREAS, the Seller desires to sell, and the Buyer desires to purchase and
acquire all of the Assets (as hereinafter defined) including, without
limitation, all intellectual property and contractual rights and the other
assets designated in this Agreement and utilized in the Seller’s Business;

 

NOW, THEREFORE, in consideration of the mutual benefits to be derived from this
Agreement and the representations, warranties, covenants, agreements, conditions
and promises contained herein and therein, the parties hereto hereby agree as
follows:

 

ARTICLE 1.

 

PURCHASE AND SALE OF ASSETS

 

1.1. PURCHASE AND SALE OF ASSETS. In accordance with the provisions of this
Agreement, the Seller hereby sells, transfers, assigns and delivers free from
all liens, charges and encumbrances to the Buyer, and the Buyer hereby
purchases, acquires and accepts from the Seller, the right, title and interest
in and to all of the properties and assets of the Seller (the “Assets”),
including, without limitation, the assets set forth on Schedule 1.1, and the
following assets:

 

(a)the domain names listed on Schedule 1.1(a) and names and addresses of all
registered users of such domain names and together with any other historical
data owned or in the possession of the Seller, whether containing information
concerning visitors to the domain names or otherwise, and all records relating
thereto, and all records with respect to website development, content
development, product development, costs, and all procedures, research and
development files, data and other records listed; and

 

(b)all equipment and tangible personal property owned or leased by the Seller
including, without limitation, equipment and tangible personal property,
laboratory equipment, office equipment, telephones, facsimile machines, desks,
tables, chairs and file cabinets (all of the foregoing collectively, the
“Equipment”);

 

(c)the unused brochures, literature, advertising, catalogues, photographs,
display materials, media materials, packaging materials and other similar items
which have been produced by or for the Seller;

 

(d)all contracts, agreements, arrangements, instruments and documents of the
Seller relating to the Business entered into or issued prior to the date hereof
set forth on Schedule 1.1(d) (together with the leases and subleases, the
“Assumed Contracts”);

 

(e)such manufacturers’ guarantees and warranties, if any, relating to the
Equipment as may be in force at the Closing Date insofar as the same are capable
of assignment and the benefit of any claims against such manufacturers relating
to the Equipment (including without limitation any claim for breach of the
manufactures’ guarantees and warranties);

 

(f)all computer software used by Seller;

 

 

 

 

(g)the photographs, display materials, media materials, packaging materials,
business plans, presentations, and other similar items which have been produced
by or for the Seller;

 

(h)the goodwill of the Seller in connection with the Business and the exclusive
right to represent itself as carrying on the Business in succession to Seller
(the “Goodwill”); and

 

(i)all other assets (i.e., other than as described in paragraphs (a) - (h)
above) and properties of every nature whatsoever, without limitation, whether
tangible and intangible, and wherever located of the Seller.

 

1.2. EXCLUDED LIABILITIES.

 

(a)            It is expressly agreed and understood that the Buyer shall not
assume any liabilities. Without limitation of the foregoing, Buyer is not
assuming any: (i) claims of patent infringement existing prior to and as of the
date hereof (ii) liability for any Taxes (as defined herein), (iii) Employee
Plans (as defined herein), (iv) liabilities or obligations incurred on behalf or
owed to any employees of Seller, (v) liabilities or obligations of Seller for
indebtedness to any of its shareholders or other equity owners or to any person
associated therewith, (vi) except as otherwise specifically provided herein,
liabilities or obligations of Seller for expenses with respect to this Agreement
or any of the transactions contemplated hereunder including, without limitation,
legal and accounting fees, (vii) liabilities or obligations incurred by Seller
which violate or breach any representation, warranty, covenant or agreement of
Seller included herein or made in connection herewith (viii) liabilities or
obligations with respect to any and all outstanding accounts payable as of the
date hereof (vii) or (ix) any other liabilities or obligations that are not
Assumed Contracts (collectively, the liabilities not being assumed by the Buyer
are referred to herein as “Excluded Liabilities”). All responsibility with
respect to all liabilities of the Seller including, but not limited to, the
Excluded Liabilities, shall remain with the Seller.

 

(b)            The Buyer shall not assume or be bound by any obligations or
liabilities of the Seller or any affiliate of the Seller of any kind or nature,
known, unknown, accrued, absolute, contingent or otherwise, whether now existing
or hereafter arising.

 

(c)            The Seller shall be solely (as between the Seller and the Buyer)
responsible for and pay any and all debts, losses, damages, obligations, liens,
assessments, judgments, fines, disposal and other costs and expenses,
liabilities and claims, including, without limitation, interest, penalties and
fees of counsel and experts, as the same are incurred, of every kind or nature
whatsoever(all the foregoing being a “Claim” or the “Claims”), made by or owed
to any person to the extent any of the foregoing relates to (i) the assets of
the Seller not transferred hereunder, or (ii) the operations and assets of the
Business arising in connection with or on the basis of events, acts, omissions,
conditions, or any other state of facts occurring or existing prior to or on the
date hereof (including, in each case, without limitation, any Claim relating to
or associated with tax matters, any failure to comply with applicable law and/or
permitting or licensing requirements and personal injury and property damage
matters).

 

(d)            The Buyer shall be solely (as between the Buyer and Seller)
responsible for and pay any and all Claims made by or owed to any person to the
extent they relate to (i) the Assumed Contracts, or (iii) the operations and
assets (including the Assets) of the Buyer’s Business after the date hereof, in
each case, to the extent they arise in connection with or on the basis of
events, acts, omissions, conditions or any other state of facts occurring or
existing solely after the date hereof (including, in each case, without
limitation, any Claim relating to or associated with tax matters, any failure to
comply with applicable law and/or permitting or licensing requirements and
personal injury and property damage matters).

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

2

 

 

1.3. PURCHASE PRICE.

 

(a) PAYMENT OF CONSIDERATION. The aggregate purchase price payable for the
Assets consists of:

 

(i) an aggregate of $224,540.78 in cash (the “Cash Consideration”) which Seller
has directed Buyer to pay to various parties (as fully detailed on Schedule 1.3)
directly in connection with Seller’s reduction of debts and liabilities and
removal of liens, which would prevent the Closing; and

 

 

(ii) 725,000 shares of common stock, $0.001 par value per share, of Investview,
Inc. (the “Parent”) held by the Buyer (the “Stock Consideration”), which shall
be assigned by Seller to the parties set forth on Schedule 1.3; and

 

(iii) Buyer shall pay a royalty to the Seller on gross revenues generated by the
Buyer through use of the Assets in the amount of ten percent (10.0%) of gross
revenues. Royalty payments shall be made on a quarterly basis, within sixty (30)
days after the end of each calendar quarter, based upon the gross revenues
generated by Buyer during such preceding calendar quarter. Royalties shall be
calculated and paid in U.S. dollars. The royalty shall be terminated upon the
Buyer paying the Seller Seven Million Five Hundred Thousand Dollars ($7,500,000)
under this section of the Agreement. Any tax or charges required to be withheld
by Buyer under any laws shall be promptly paid by Buyer for and on behalf of
Seller to the appropriate governmental authority, and Buyer shall use its
reasonable best efforts to furnish Seller with proof of payment of such tax
together with official or other appropriate evidence issued by the applicable
government authority (the “Royalty”, and together with the Cash Consideration
and the Stock Consideration, the “Consideration”).

 

(b) TAXES. The Seller shall pay any and all municipal, county, state and federal
sales and documentary transfer taxes, impositions, liens, leases, assessments
and similar charges if any, incurred by the Buyer or the Seller in connection
with the transaction contemplated by this Agreement. Each party shall in a
timely manner sign and swear to any return, certificate, questionnaire or
affidavit as to matters within its knowledge required in connection with the
payment of any such tax.

 

1.4. CLOSING. The closing of the transactions contemplated hereunder (the
“Closing”) will take place on December 18, 2014 (the “Closing Date”), unless
another date is agreed to in writing by the parties. The Closing shall take
place at the offices of the Parent, 54 Broad Street, Suite 303, Red Bank, New
Jersey 07701, unless another place is agreed to in writing by the parties.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

3

 

 

ARTICLE 2.

 

REPRESENTATIONS AND WARRANTIES

 

As used with respect to the Seller or the Buyer, as the case may be, the term
“Material Adverse Effect” or “Material Adverse Change” means (i) any change,
event, inaccuracy, violation, circumstance or effect, individually or in the
aggregate, that has or is reasonably likely to have a material adverse effect on
the business, assets (including intangible assets), operations, results of
operations, properties or financial condition of the party and its subsidiaries
taken as a whole, other than changes or effects (A) caused by changes in general
economic or securities markets conditions, (B) that affect the business in which
such party and its subsidiaries operate in general and that do not have a
materially disproportionate effect on such party and its subsidiaries or
(C) resulting from the announcement or proposed consummation of this Agreement
and the transactions contemplated hereby (including any security holder class
action litigation arising from allegations of a breach of fiduciary duty
relating to this Agreement).

 

2.1. REPRESENTATIONS AND WARRANTIES OF THE SELLER. The Seller represents and
warrants to the Buyer as set forth below.

 

(a) ORGANIZATION; GOOD STANDING; QUALIFICATION AND POWER. The Seller (i) is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Delaware (ii) has all requisite power and authority to (A) own,
lease and operate its properties and assets and to carry on its business as now
being conducted and as proposed to be conducted, (B) to enter into this
Agreement, (C) to perform its obligations hereunder and thereunder, and (D) to
consummate the transactions contemplated hereby and thereby, and (iii) is duly
qualified and in good standing to do business and the failure to be so qualified
and in good standing could reasonably be expected to have a Material Adverse
Effect on the Seller. The Seller has delivered to the Buyer true and complete
copies of the shareholder agreement as of the date hereof.

 

(b) AUTHORITY; NO CONSENTS. All necessary approvals and consents have been
secured by the Seller in accordance with the Delaware General Corporation Law
and the Bylaws of the Seller. The execution, delivery and performance by the
Seller of this Agreement and the consummation of the transactions contemplated
hereby have been duly and validly authorized by all necessary action on the part
of the Seller; and this Agreement when executed and delivered by the Seller will
be, duly and validly executed and delivered by the Seller; and this Agreement is
a valid and binding obligation of the Seller, enforceable against the Seller in
accordance with its terms, when executed and delivered by the Seller, will be a
valid and binding obligation of the Seller, enforceable against the Seller in
accordance with its terms, except as such enforceability may be limited by
equitable principles and by applicable bankruptcy, insolvency, reorganization,
arrangement, moratorium and similar laws relating to or affecting the rights of
creditors generally. Neither the execution, delivery and performance of this
Agreement nor the consummation by the Seller of the transactions contemplated
hereby, or thereby nor compliance by the Seller with any provision hereof or
thereof will (A) conflict with, (B) result in any violation of, (C) cause
default under (with or without due notice, lapse of time or both), (D) give rise
to any right of termination, amendment, cancellation or acceleration of any
obligation contained in or the loss of any material benefit under or (E) result
in the creation of any Encumbrance on or against any assets, rights or property
of the Seller under any term, condition or provision of (x) any instrument,
contract or agreement to which the Seller is a party, or by which the Seller or
any of its properties, assets or rights may be bound, (y) any law, statute,
rule, regulation, order, writ, injunction, decree, permit, concession, license
or franchise of any Governmental Authority applicable to the Seller or any of
its properties, assets or rights or (z) the Seller’s shareholder agreement. No
permit, authorization, consent or approval of or by, or any notification of or
filing with, any Governmental Authority or other person is required in
connection with the execution, delivery and performance by the Seller of this
Agreement or the consummation by the Seller of the transactions contemplated
hereby or thereby, except such consents, waivers, authorizations, filings,
approvals and registrations which if not obtained or made are not reasonably
likely to result in a Material Adverse Effect or materially impair the ability
of the Seller to consummate the transactions contemplated by this Agreement.

 



4

 

 

(c). Intentionally left blank.

 

(d) ABSENCE OF UNDISCLOSED LIABILITIES. As of the Closing Date (i) the Seller
had no liability or obligation of any nature (whether known or unknown, matured
or unmatured, fixed or contingent, secured or unsecured, accrued, absolute or
otherwise (“Liability”)) which was not provided for or disclosed as of the
Closing Date, and (ii) all liability reserves established by the Seller and set
forth thereon were adequate for all such Liabilities at the respective dates
thereof.

 

(e) ABSENCE OF CHANGES. Since inception, , the Seller has been operated in the
ordinary course, and there has not been:

 

(i) any adverse change in the business, assets, properties, Liabilities,
operations, results of operations, condition (financial or otherwise), prospects
or affairs of the Seller

 

(ii) any damage, destruction or loss, whether or not covered by insurance,
having or which are reasonably likely to result in a Material Adverse Effect;

 

(iii) any Liability in excess of $25,000 created, assumed, guaranteed or
incurred, or any material transaction, contract or commitment entered into, by
the Seller, other than the license, sale or transfer of the Seller’s products to
customers in the ordinary course of business;

 

(iv) any payment, discharge or satisfaction of any material Encumbrance or
Liability by the Seller or any cancellation by the Seller of any material debts
or claims or any amendment, termination or waiver of any rights of material
value to the Seller;

 

(v) any declaration, setting aside or payment of any dividend or other
distribution of any assets of any kind whatsoever with respect to any shares of
the Seller, or any direct or indirect redemption, purchase or other acquisition
of any such shares of the Seller;

 

(vi) any issuance by the Seller of any of its shares or any debt security;

 

(vii) any license, sale, transfer, pledge, mortgage or other disposition of any
material tangible or intangible asset (including any Intellectual Property
Rights) of the Seller, other than in the ordinary course of business;

 

(viii) any termination of, or written indication of an intention to terminate or
not renew, any material contract, license, commitment or other agreement between
the Seller and any other person;

 

(ix) any material write-down or write-up of the value of any asset of the
Seller, or any material write-off of any accounts receivable or notes receivable
of the Seller or any portion thereof;

 

(x) any increase in or modification of compensation payable or to become payable
to any officer employee consultant or agent of the Seller, or the entering into
of any employment contract with any officer or employee;

 

(xi) any increase in or modification or acceleration of any benefits payable or
to become payable under any bonus, pension, severance, insurance or other
benefit plan, payment or arrangement made to, for or with any officer, employee,
consultant or agent of the Seller;

 

(xii) any loan, advance or capital contribution to or investment in any person
or the engagement in any transaction with any employee, officer or
securityholder of the Seller, other than advances to employees in the ordinary
course of business for travel and similar business expenses

 

(xiii) any change in the accounting methods or practices followed by the Seller
or any change in depreciation or amortization policies or rates theretofore
adopted;

 



5

 

 

(xiv) any change in the manner in which the Seller extends discounts or credit
to customers or otherwise deals with customers;

 

(xvi) any shareholder agreements;

 

(xvii) any labor dispute or any union organizing campaign;

 

(xviii) the commencement of any litigation or other action by or against the
Seller or any threat of commencement of any litigation or other action against
the Seller; or

 

(xix) any agreement, understanding, authorization or proposal, whether in
writing or otherwise, for the Seller to take any of the actions specified in
items (i) through (xviii) above.

 

(f) TAX MATTERS. The Seller and each other entity (if any) included in any
consolidated or combined tax return in which the Seller has been included (i)
have filed and will file, in a timely and proper manner, consistent with
applicable laws, all Federal, state and local tax returns and tax reports
required to be filed by them through the Closing Date (the “Seller Returns”)
with the appropriate governmental agencies in all jurisdictions in which Seller
Returns are required to be filed and have timely paid or will timely pay all
amounts shown thereon to be due (“Taxes”); (ii) have paid and shall timely pay
all Taxes of the Seller required to have been paid by the Seller on or before
the Closing Date; and (iii) currently are not the beneficiary of an extension of
time within which to file any Tax return or Tax report.

 

As used in this Agreement, “Tax” means any of the Taxes and “Taxes” means, with
respect to any entity, (A) all income taxes (including any tax on or based upon
net income, gross income, income as specially defined, earnings, profits or
selected items of income, earnings or profits) and all gross receipts, sales,
use, ad valorem, transfer, franchise, license, withholding, payroll, employment,
excise, severance, stamp, occupation, premium, property or windfall profits
taxes, alternative or add-on minimum taxes, customs duties and other taxes,
fees, assessments or charges of any kind whatsoever, together with all interest
and penalties, additions to tax and other additional amounts imposed by any
taxing authority (domestic or foreign) on such entity and (B) any liability for
the payment of any amount of the type described in the immediately preceding
clause (A) as a result of being a “transferee” (within the meaning of Section
6901 of the Code or any other applicable law) of another entity or a member of
an affiliated or combined group.

 

(g) TITLE TO ASSETS, PROPERTIES AND RIGHTS AND RELATED MATTERS. The Seller has
good and valid title to all assets, properties and interests in properties,
real, personal or mixed, to be transferred pursuant to this Agreement. The
assets, properties and interests in properties of the Seller are in good
operating condition and repair in all material respects (ordinary wear and tear
excepted). The assets, properties and interests in properties of the Seller to
be owned, leased or licensed by the Buyer at the Closing Date shall include all
assets, properties and interests in properties (real, personal and mixed,
tangible and intangible) and all rights, leases, licenses and other agreements
necessary to enable the Buyer to carry on the Business of the Seller as
presently conducted by the Seller. As used herein, the term “Encumbrances” shall
mean and include security interests, mortgages, liens, pledges, guarantees,
charges, easements, reservations, restrictions, clouds, equities, rights of way,
options, rights of first refusal and all other encumbrances, whether or not
relating to the extension of credit or the borrowing of money.

 

(h) REAL PROPERTY-OWNED OR LEASED. The Seller does not currently own, nor has it
or any of its predecessors ever owned, any real property.

 

(i) INTELLECTUAL PROPERTY.

 

(i) The Seller has good and valid title to, and owns free and clear of all
Encumbrances, has the exclusive right to use, sell, transfer, market,
manufacture, license (or sublicense), deliver and dispose of, and has the right
to bring actions for the infringement of, all Intellectual Property Rights
(collectively, the “Seller Rights”).

 



6

 

 

(ii) The execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated hereby will not breach, violate or
conflict with any instrument or agreement governing any Seller Rights, will not
cause the forfeiture or termination or give rise to a right of forfeiture or
termination of any Seller Right or in any way impair the right of the Seller or
the Buyer to use, sell, market, manufacture, license (or sublicense), deliver,
dispose of, or to bring any action for the infringement of, any Seller Right or
portion thereof.

 

(iii) There are no royalties, honoraria, fees or other payments payable by the
Seller to any person by reason of the ownership, use, license (or sublicense),
delivery, sale, or disposition of the Seller Rights, other than sales
commissions paid in the ordinary course of business.

 

(iv) Neither the manufacture, marketing, license (or sublicense), sale,
delivery, or use of any product or service currently or proposed to be licensed,
sold, manufactured, marketed, delivered or used by the Seller or currently under
development by the Seller, violates any license (or sublicense) or agreement of
the Seller with any third party or, to the best knowledge of the Seller,
infringes any common law or statutory rights of any other party, including,
without limitation, rights relating to defamation, contractual rights,
Intellectual Property Rights and rights of privacy or publicity; nor, to the
best knowledge of the Seller, is any third party infringing upon, or violating
any license (or sublicense), delivery or agreement with the Seller relating to
any Seller Right; and there is no pending or, to the best knowledge of the
Seller, threatened claim or litigation contesting the validity, ownership or
right to use, manufacture, market, sell, license (or sublicense), deliver or
dispose of any Seller Right, nor has the Seller received any notice asserting
that any Seller Right or the proposed use, manufacture, marketing, sale, license
(or sublicense), delivery or disposition thereof conflicts or will conflict with
the rights of any other party. Buyer specifically acknowledges that Seller has
not done a patent search with respect to the Intellectual Property Rights.

 

(v) Other than professionals bound by ethical obligations of their profession
not to disclose such information, all current and past officers, employees and
consultants of or to the Seller have executed and delivered to and in favor of
the Seller an agreement regarding the protection of confidential and proprietary
information and the assignment to the Seller of all Intellectual Property Rights
arising from the services performed for the Seller by such persons
(collectively, the “Confidentiality Agreements”). The Seller has taken and will
continue through the Closing Date to take all steps reasonably necessary,
appropriate or desirable to safeguard and maintain the secrecy and
confidentiality of, and its proprietary rights in, all Seller Rights.

 

(vi) All works that were created, prepared or delivered by consultants,
independent contractors or other third parties for or on behalf of Seller
(including any materials and elements created, prepared or delivered by such
parties in connection therewith) (A) are and shall constitute “works made for
hire” specially ordered or commissioned by the Seller within the meaning of
United States’ copyright law, or (B) all right, title and interest therein
(including any materials and elements created, prepared or delivered by such
parties in connection therewith) have been assigned to the Seller.

 

(vii) No person has any marketing rights to any of the Intellectual Property
Rights of the Seller (excluding Intellectual Property Rights licensed to the
Seller by third parties).

 

(viii) Schedule 2.1(i)(viii) of the Seller Disclosure Schedule contains a true
and complete list of all (A) of the Seller’s patents, patent applications,
patent design ideas, trademarks, trademark applications, trade names, service
marks, service mark applications, copyrights, copyright registrations and
copyright applications and Internet domain names and applications therefor and
(B) other filings and formal actions made or taken pursuant to Federal, state,
local and foreign laws by the Seller to perfect or protect its interest therein.

 



7

 

 

(viii) As used herein, the term “Intellectual Property Rights” shall mean all
industrial and intellectual property rights, including, without limitation,
patents, patent applications, patent rights, trademarks, trademark applications,
trade names, service marks, service mark applications, copyrights, copyright
registrations, copyright applications, franchises, licenses, databases, “URL’s”
and Internet domain names and applications therefor (and all interest therein),
computer programs and other computer software, user interfaces, know-how, trade
secrets, customer lists, proprietary technology, processes and formulae, source
code, object code, algorithms, architecture, structure, display screens,
layouts, development tools, instructions, templates, marketing materials,
inventions, trade dress, logos and designs and all documentation and media
constituting, describing or relating to the foregoing.

 

(j) AGREEMENTS, ETC. The Seller is not a party to any agreement, arrangement or
understanding, whether written or oral, formal or informal that has not been
disclosed, relating to:

 

(i) agreements for the development, modification or enhancement of the Seller
Rights except for that Technology Development Agreement with Transfer Online
which will be assigned to Buyer at no cost;

 

(ii) any material distributorship, dealer, sales, advertising, agency,
manufacturer’s representative, franchise or similar contract or relationship or
any other contract relating to the payment of a commission or other fee
calculated as or by reference to a percentage of the profits or revenues of the
Seller or of any business segment of the Seller;

 

(iii) any joint venture, partnership or other agreement or arrangement for the
sharing of profits;

 

(iv) any collective bargaining contract or other contract with or commitment to
any labor union;

 

(v) the future purchase, sale or license of products, material, supplies,
equipment or services requiring payments to or from the Seller in an amount in
excess of $15,000 per annum, which agreement, arrangement or understanding is
not terminable on thirty (30) days’ notice without cost or other liability at or
at any time after the Closing Date, or in which the Seller has granted or
received manufacturing rights, most favored nations pricing provisions or
exclusive marketing or other rights relating to any product, group of products,
services, technology, assets or territory;

 

(vi) any license (whether as licensor or licensee), or sublicense, royalty,
permit, or franchise agreement, including, without limitation, any agreement
pursuant to which the Seller licenses any Seller Rights to any third party
(other than ordinary course licenses to end-users);

 

(vii) the employment of any officer, employee, consultant or agent or any other
type of contract, commitment or understanding with any officer, employee,
consultant or agent which (except as otherwise generally provided by applicable
law) is not immediately terminable without cost or other liability at or at any
time after the Closing Date;

 

(viii) profit-sharing, bonus, stock option, stock appreciation right, pension,
retirement, disability, stock purchase, hospitalization, insurance or similar
plan or agreement, formal or informal, providing benefits to any current or
former officer, employee, agent or consultant;

 

(ix) indenture, mortgage, promissory note, loan agreement, guarantee or other
agreement or commitment for the borrowing of money, for a line of credit or for
a leasing transaction of a type required to be capitalized in accordance with
Statement of Financial Accounting Standards No. 13 of the Financial Accounting
Standards Board;

 

(x) any agreement, instrument or other arrangement granting or permitting any
Encumbrance on any of the properties, assets or rights of the Seller;

 

(xi) any lease for real property (whether as lessor or lessee) or any other
lease or agreement under which the Seller is lessee of or holds or operates any
items of tangible personal property owned by any third party;

 



8

 

 

(xii) contract or commitment for charitable contributions;

 

(xiv) contract or commitment for capital expenditures individually or in the
aggregate in excess of $15,000;

 

(xiii) any agreement or contract with a “disqualified individual” (as defined in
Section 280G(c) of the Code), which could result in a disallowance of the
deduction for any “excess parachute payment” (as defined in Section 280G(b)(i)
of the Code) under Section 280G of the Code as a result of the transactions
contemplated hereby;

 

(xv) agreement or arrangement for the sale of any assets, properties or rights
having a value in excess of $15,000;

 

(xvi) agreement which restricts the Seller from engaging in any aspect of its
business or competing in any line of business in any geographic area; or

 

(xvii) any other agreement, contract or commitment which is material to the
Seller.

 

For purposes of this Section 2.1(j), the term “material” shall mean and refer to
those agreements, contracts, instruments or arrangements (as applicable) that
involve payments or expenditures by or to the Seller, or otherwise have an
aggregate value, of at least $15,000. The Seller has furnished to the Buyer true
and complete copies of all such agreements or electronic standardized versions
of such agreements [other than the lease of office space used by Seller (which
will be terminated operation effective as of the Closing Date)] , and (x) each
such agreement (A) is the legal, valid and binding obligation of the Seller and,
to the best knowledge of the Seller, the legal, valid and binding obligation of
each other party thereto, in each case enforceable in accordance with its terms,
except as such enforceability may be limited by equitable principles and by
applicable bankruptcy, insolvency, reorganization, arrangement, moratorium and
similar laws relating to or affecting the rights of creditors generally (B) is
to the best of knowledge of Seller in full force and effect and (y) to the best
knowledge of the Seller , the other party or parties thereto is or are not in
material default thereunder.

 

(k) NO DEFAULTS. The Seller has in all material respects performed all the
obligations required to be performed by it to date and is not in default or
alleged to be in default under (i) its shareholder agreement or (ii) any
material agreement, lease, license, contract, commitment, instrument or
obligation to which the Seller is a party or by which any of its properties,
assets or rights are or may be bound or affected and, to the best knowledge of
the Seller, there exists no event, condition or occurrence which, with or
without due notice or lapse of time, or both, would constitute such a default by
it of any of the foregoing.

 

(l) LITIGATION, ETC. There are no (i) actions, suits, claims, investigations or
legal or administrative or arbitration proceedings pending, or to the best
knowledge of the Seller, threatened against the Seller, whether at law or in
equity, or before or by any Federal, state, local, municipal, foreign or other
governmental court, department, commission, board, bureau, agency or
instrumentality (“Governmental Authority”), (ii) judgments, decrees, injunctions
or orders of any Governmental Authority or arbitrator against the Seller or
(iii) disputes with customers or vendors. There are no Actions pending or, to
the best knowledge of the Seller, threatened, with respect to (A) the current
employment by, or association with, the Seller, or future employment by, or
association with, the Buyer, of any of the present officers or employees of, or
consultants to, the Seller (collectively, the “Designated Persons”) or (B) the
use, in connection with any business presently conducted by the Seller or the
Buyer, of any information, techniques or processes presently utilized or
proposed to be utilized by the Seller, the Buyer or any of the Designated
Persons, that the Seller, the Buyer or any of the Designated Persons are or
would be prohibited from using as the result of a violation or breach of, or
conflict with any agreements or arrangements between any Designated Person and
any other person, or any legal considerations applicable to unfair competition,
trade secrets or confidential or proprietary information. The Seller has
delivered to the Buyer all material documents and correspondence relating to
such matters.

 



9

 

 

(m) ACCOUNTS AND NOTES RECEIVABLE. The Seller does not have any accounts
receivables and notes receivable as of the Closing Date.

 

(n) COMPLIANCE; GOVERNMENTAL AUTHORIZATIONS. The Seller has complied and is
presently in compliance in all material respects with all Federal, state, local
or foreign laws, ordinances, regulations and orders applicable to it or its
business (including, without limitation, laws, ordinances, regulations and
orders applicable to labor, employment and employment practices, terms and
conditions of employment and wages and hours). .

 

(o) ENVIRONMENTAL MATTERS. The Seller is in compliance with all federal, state,
local and foreign laws, common law, rules, codes, administrative orders and
regulations relating to pollution or protection of human health, the environment
(including, without limitation, ambient air, surface water, groundwater, land
surface or subsurface strata) or wildlife, including without limitation, laws,
common law, rules, codes, administrative orders and regulations relating to the
release or threatened release of chemicals, pollutants, contaminants, wastes,
toxic substances, hazardous substances, petroleum or petroleum products
(collectively, “Hazardous Materials”) or to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of
Hazardous Materials (collectively, “Environmental Laws”) and, to the best
knowledge of the Seller, there are no events or circumstances that could form
the basis of an order for clean-up or remediation, or an action, suit or
proceeding by any private party or governmental body or agency, against or
affecting the Seller relating to any Hazardous Materials or the violation of any
Environmental Law.

 

(p) LABOR RELATIONS; EMPLOYEES. The Seller employs no employees.

 

(q) EMPLOYEE BENEFIT PLANS AND CONTRACTS. The Seller does not have any employee
benefit plans.

 

(s) INSURANCE. All policies of liability, theft, fidelity, fire, product
liability, errors and omissions, workmen’s compensation, indemnification of
officers and other forms of insurance held by the Seller (specifying the
insurer, the amount of coverage, the type of insurance, the policy number and
any pending claims thereunder) and a history of all claims made by the Seller
thereunder and the status thereof are in full force and effect and all premiums
with respect thereto are currently paid. The Seller has not, since its
inception, been denied or had revoked or rescinded any policy of insurance.

 

(t) BANK ACCOUNTS; POWERS OF ATTORNEY. All bank accounts and safe deposit boxes
of the Seller and all persons who are signatories thereunder or who have access
thereto and (ii) the names of all persons, firms, associations, corporations or
business organizations holding general or special powers of attorney from the
Seller and a summary of the terms thereof have been provided to Buyer.

 

(u) BROKERS. The Seller has not, nor have any of its officers, securityholders
or employees, employed any broker or finder or incurred any liability for any
brokerage fees, commissions or finders’ fees in connection with the transactions
contemplated hereby.

 

(v) RELATED TRANSACTIONS. No current or former officer or securityholder of the
Seller that is an affiliate of the Seller or any associate (as defined in the
rules promulgated under the Exchange Act) thereof, is now, or has been since the
inception of the Seller, a party to any transaction with the Seller (including,
but not limited to, any contract, agreement or other arrangement providing for
the furnishing of services by, or rental of real or personal property from, or
borrowing money from, or otherwise requiring payments to, any such officer or
affiliated security holder of the Seller or associate thereof), or the direct or
indirect owner of an interest in any corporation, firm, association or business
organization which is a present or potential competitor, supplier or customer of
the Seller (other than non-affiliated holdings in publicly-held companies), nor
does any such person receive income from any source other than the Seller which
relates to the business of, or should properly accrue to, the Seller.

 

(w) MINUTE BOOKS. The minute book has been provided by the Seller to the Buyer.

 

(x) OTHER NAMES. The business conducted by the Seller prior to the date hereof
has not been conducted under any corporate, trade or fictitious name.

 

(y) VOTE REQUIRED. The affirmative vote of all of the outstanding shares of the
Seller approving this Agreement is the only vote of the holders of any class or
series of the Seller’s equity interests necessary to approve this Agreement and
the transactions contemplated hereby and thereby.

 



10

 

 

(bb) DISCLOSURE. Neither Section 2.1 of this Agreement nor any document, written
information, statement, financial statement, certificate or exhibit furnished or
to be furnished to the Buyer by or on behalf of the Seller or any securityholder
pursuant hereto or in connection with the transactions contemplated hereby,
contains or will contain any untrue statement of a material fact or omits or
will omit to state a material fact necessary in order to make the statements or
facts contained herein and therein not misleading in light of the circumstances
under which they were made. There is no fact internal to the business of the
Seller known to the Seller that has not been disclosed to the Buyer in writing
that (i) is reasonably likely to result in a Material Adverse Effect or (ii)
adversely affects or could adversely affect the ability of the Seller to perform
its or their respective obligations under this Agreement or the Related
Agreements.

 

(cc) KNOWLEDGE DEFINITION. As used in this Article 2, the term “best knowledge”
and like phrases shall mean and include the knowledge, after due inquiry.

 

2.2. Intentionally left blank.

 

2.3. REPRESENTATIONS AND WARRANTIES OF THE BUYER.

 

The Buyer represents and warrants to the Seller as set forth below.

 

(a) ORGANIZATION; GOOD STANDING; QUALIFICATION AND POWER. The Buyer (i) is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Delaware, and (ii) has all requisite corporate power and
authority to own, lease and operate its properties and assets and to carry on
its business as now being conducted, to enter into this Agreement and each of
the Related Agreements to which it is a party, to perform its obligations
hereunder and thereunder and to consummate the transactions contemplated hereby
and thereby. The Buyer has delivered to the Seller true and complete copies of
the Charter and by-laws of the Buyer. The Buyer is qualified to do business and
is in good standing in each in jurisdiction in which the nature of its business
requires it to be so qualified except where the failure to so qualify would not
have a Material Adverse Effect.

 

(b) CAPITAL STOCK. The Buyer has provided to Seller a true and complete
description of the authorized and outstanding shares of capital stock of the
Buyer as of the Closing Date

 



11

 

 

(c) AUTHORITY. The execution, delivery and performance by the Buyer of this
Agreement and each of the Related Agreements to which it is a party and the
consummation of the transactions contemplated hereby and thereby have been duly
authorized by all necessary corporate action on the part of the Buyer. This
Agreement and each of the Related Agreements to which the Buyer is a party are
valid and binding obligations of the Buyer, enforceable against the Buyer in
accordance with their respective terms, except as such enforceability may be
limited by equitable principles and by applicable bankruptcy, insolvency,
reorganization, arrangement, moratorium and similar laws relating to or
affecting the rights of creditors, generally. Neither the execution, delivery
and performance by the Buyer of this Agreement and the Related Agreements to
which the Buyer is a party, nor the consummation of the transactions
contemplated hereby or thereby, will in any respect (A) conflict with, (B)
result in any violation of, (C) cause a default under (with or without due
notice, lapse of time or both), (D) give rise to any right of termination,
amendment, cancellation or acceleration of any obligation contained in or the
loss of any material benefit under, (E) result in the creation of any
Encumbrance on or against any assets, rights or property of the Buyer, as the
case may be, under any term, condition or provision of (x) any instrument or
agreement to which the Buyer is a party, or by which the Buyer or any of its
properties, assets or rights may be bound, (y) any law, statute, rule,
regulation, order, writ, injunction, decree, permit, concession, license or
franchise of any Governmental Authority applicable to the Buyer or any of its
properties, assets or rights or (z) the Buyer’s Charter or by-laws, as amended
through the date hereof, except with respect to clauses (x) or (y) above, any
such conflict, violation, default, right of termination, amendment, cancellation
or acceleration or Encumbrance which could not reasonably be expected to have a
Material Adverse Effect. Except as contemplated by this Agreement, no permit,
authorization, consent or approval of or by, or any notification of or filing
with, any Governmental Authority or other person is required in connection with
the execution, delivery and performance by the Buyer of this Agreement or the
Related Agreements to which they are a party or the consummation of the
transactions contemplated hereby or thereby, other than (i) the filing with the
SEC of such reports and information under the Securities Exchange Act of 1934,
as amended (the “Exchange Act”), and the rules and regulations promulgated by
the SEC thereunder, as may be required in connection with this Agreement and the
transactions contemplated hereby, (ii) the filing of such documents with, and
the obtaining of such orders from, various state securities and blue-sky
authorities as are required in connection with the transactions contemplated
hereby, and (iii) such other consents, waivers, authorizations, filings,
approvals and registrations which if not obtained or made are not reasonably
likely to result in a Material Adverse Effect or would materially impair the
ability of the Buyer to consummate the transactions contemplated by this
Agreement, (each of the filings set forth in clauses (i), (ii) and (iii) have
been or will be made by the Buyer when due).

 

(d) ABSENCE OF CHANGES. Since inception through the date hereof, there has not
been any material adverse change in the business, properties, operations or
condition (financial or otherwise) of the Buyer (a “Buyer Material Adverse
Change”); provided, however, that a change in the market price or trading volume
of the common stock of Buyer shall not be deemed, in and of itself, to
constitute a Buyer Material Adverse Change.

 

(e) BROKERS. Neither the Buyer, nor any of its officers, directors or employees
have employed any broker or finder or incurred any liability for any brokerage
fees, commissions or finders’ fees in connection with the transactions
contemplated hereby.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

12

 

 

ARTICLE 3.

 

INTENTIONALLY LEFT BLANK

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

13

 

 

ARTICLE 4.

 

CONDUCT AND TRANSACTIONS PRIOR

TO CLOSING DATE; ADDITIONAL AGREEMENTS

 

4.1. LEGAL CONDITIONS TO TRANSACTIONS. Each party hereto shall use its
reasonable best efforts to comply promptly with all legal requirements that may
be imposed on such party with respect to the transactions contemplated hereunder
and will take all action necessary to cooperate with and furnish information to
the other party in connection with any such requirements imposed upon such other
party in connection with the transactions contemplated hereunder. Each party
hereto shall take all reasonable actions necessary (a) to obtain (and will take
all reasonable actions necessary to promptly cooperate with the other party in
obtaining) any consent, authorization, order or approval of, or any exemption
by, any Governmental Authority, or other third party, required to be obtained or
made by such party (or by the other parties) in connection with the taking of
any action contemplated by this Agreement, (b) to defend, lift, rescind or
mitigate the effect of any lawsuit, order, injunction or other action adversely
affecting the ability of such party to consummate the transactions contemplated
hereby and (c) to fulfill all conditions precedent applicable to such party
pursuant to this Agreement.

 

4.2. CONSENTS. Each party hereto shall use its best efforts, and the other
parties shall cooperate with such efforts, to obtain any consents and approvals
of, or effect the notification of or filing with, each person or authority,
whether private or governmental, whose consent or approval is required in order
to permit the consummation of the transactions contemplated hereby and to enable
the Buyer to conduct and operate the business of the Seller as presently
conducted and as proposed to be conducted.

 

4.3. EFFORTS TO CONSUMMATE. Subject to the terms and conditions herein provided,
the parties hereto shall use their reasonable best efforts to do or cause to be
done all such acts and things as may be necessary, proper or advisable,
consistent with all applicable laws and regulations, to consummate and make
effective the transactions contemplated hereby and to satisfy or cause to be
satisfied all conditions precedent that are set forth in Article 6 as soon as
reasonably practicable.

 

4.4. NOTICE OF BREACH. Within a reasonable time period following such event,
each party hereto shall notify the other parties in writing upon the occurrence
of any act, event, circumstance or thing that would cause or result in a
representation or warranty hereunder being untrue at the Closing, the failure of
a closing condition to be achieved at the Closing, or any other breach or
violation hereof or default hereunder.

 

4.5. SUPPORT OF TRANSACTION BY OFFICERS, DIRECTORS AND SHAREHOLDERS. Each party
hereto shall use its reasonable best efforts to cause all of its officers,
directors and sharholders, as the case may be, to support the transactions
contemplated hereunder and to take all actions and execute all documents
reasonably requested by the other parties hereto to carry out the intent of the
parties with respect to the transactions contemplated hereby.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

14

 

 

ARTICLE 5.

 

CONDITIONS PRECEDENT

 

5.1. CONDITIONS TO EACH PARTY’S OBLIGATIONS. The obligations of each party
hereto to perform this Agreement is subject to the satisfaction of the following
conditions unless waived (to the extent such conditions can be waived) by all
parties hereto:

 

(a) APPROVALS. The Buyer and the Seller and their respective subsidiaries shall
have timely obtained from each Governmental Authority all approvals, waivers and
consents, if any, necessary for consummation of the transactions contemplated
hereby, including such approvals, waivers and consents as may be required under
the Securities Act and under state securities laws.

 

(c) LEGAL ACTION. No temporary restraining order, preliminary injunction or
permanent injunction or other order preventing the consummation of the
transactions contemplated hereunder shall have been issued by any Federal or
state court or other Governmental Authority and remain in effect.

 

(d) LEGISLATION. No Federal, state, local or foreign statute, rule or regulation
shall have been enacted which prohibits, restricts or delays the consummation of
the transactions contemplated by this Agreement or any of the conditions to the
consummation of such transactions.

 

5.2. CONDITIONS TO OBLIGATIONS OF THE BUYER. The obligations of the Buyer to
perform this Agreement is subject to the satisfaction of the following
conditions unless waived (to the extent such conditions can be waived) by the
Buyer at the Closing:

 

(a) REPRESENTATIONS AND WARRANTIES OF THE SELLER. The representations and
warranties of the Seller set forth in Section 2.1 hereof shall be true and
correct as of the Closing Date (except to the extent any such representation or
warranty expressly speaks as of an earlier date, which representations and
warranties shall be true and correct as of such date in the same manner as
specified above), and the Buyer shall have received a certificate signed on
behalf of the Seller by the CEO of the Seller to such effect.

 

(b) PERFORMANCE OF OBLIGATIONS OF THE SELLER. The Seller shall have performed in
all material respects the obligations required to be performed by each of them
under this Agreement prior to or as of the Closing Date, and the Buyer shall
have received a certificate signed by the CEO of the Seller to that effect.

 

(c) CONSENTS AND APPROVALS. Duly executed copies of all consents and approvals
contemplated by this Agreement, in form and substance satisfactory to the Buyer,
shall have been delivered by the Seller.

 

(d) GOVERNMENT CONSENTS, AUTHORIZATIONS, ETC. Copies of all consents,
authorizations, orders or approvals of, and filings or registrations with, any
Governmental Authority which are required for or in connection with the
execution and delivery by the Seller of this Agreement and the consummation by
the Seller and each of the Shareholders of the transactions contemplated hereby,
shall have been delivered by the Seller.

 

5.3. CONDITIONS TO OBLIGATIONS OF THE SELLER. The obligations of the Seller to
perform this Agreement to which they are a party are subject to the satisfaction
of the following conditions unless waived (to the extent such conditions can be
waived) by the Seller:

 

(a) REPRESENTATIONS AND WARRANTIES OF THE BUYER. The representations and
warranties of the Buyer set forth in Section 2.3 hereof shall be true and
correct as of the Closing Date as though made on and as of the Closing Date
(except to the extent any such representation or warranty expressly speaks as of
an earlier date, which representations and warranties shall be true and correct
as of such date in the same manner as specified above), and the Seller shall
have received a certificate signed on behalf of the Buyer by the Chief Executive
Officer of the Buyer to such effect.

 



15

 

 

(b) PERFORMANCE OF OBLIGATIONS OF THE BUYER. The Buyer shall have performed in
all material respects its obligations required to be performed by it under this
Agreement prior to or as of the Closing Date and the Seller shall have received
a certificate signed by the Chief Executive Officer of the Buyer to that effect.

 

(c) GOVERNMENT CONSENTS, AUTHORIZATIONS, ETC. Copies of all consents,
authorizations, orders or approvals of, and filings or registrations with, any
Governmental Authority which are required for or in connection with the
execution and delivery by the Buyer of this Agreement and the consummation by
the Buyer of the transactions contemplated hereby or thereby, shall have been
delivered by the Buyer.

 

(e) PURCHASE PRICE. The delivery of the Consideration deliverable at the Closing
Date in the manner and otherwise in accordance with Article 1 hereof, shall have
been made by the Buyer.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

16

 

 

ARTICLE 6.

 

ADDITIONAL AGREEMENTS

 

6.1. RESTRICTIONS ON TRANSFER; LOCK UP.

 

(a) The Stock Consideration to be issued to the Seller at the Closing Date shall
not be sold, transferred, assigned, pledged, encumbered or otherwise disposed of
(each, a “Transfer”) except upon the conditions specified in this Section 6.1,
which conditions are intended to insure compliance with the provisions of the
Securities Act. The Seller shall observe and comply with the Securities Act and
the rules and regulations promulgated by the SEC thereunder as now in effect or
hereafter enacted or promulgated, and as from time to time amended, in
connection with any Transfer of the Stock Consideration beneficially owned by
the Seller.

 

(b) The Seller agrees not to sell, assign, transfer, pledge, hypothecate or
otherwise dispose of any of the Stock Consideration (the “Lock-up Agreement”)
until after one (1) year from the date hereof, except that (i) 16.6% of the
Stock Consideration shall be released from the Lock-up Agreement each 30 day
period commencing after the six (6) month anniversary of the Closing Date; (ii)
the sale of the Stock Consideration in a privately negotiated transaction in
which the buyer of such Stock Consideration enters a lock-up with the Parent
containing identical terms as set forth in the Lock-up Agreement or (iii)
written consent from the CEO of the Buyer in the event such release of the Lock
Up Agreement is in the best interest of the Buyer’s public market.

 

(c) Each certificate representing the Stock Consideration issued to the Seller
and each certificate for such securities issued to subsequent transferees of any
such certificate shall (unless otherwise permitted by the provisions of Section
hereof) be stamped or otherwise imprinted with a legend in substantially the
following form:

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ACQUIRED FOR
INVESTMENT AND HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR ANY APPLICABLE STATE SECURITIES OR “BLUE-SKY” LAWS. THESE SECURITIES
MAY NOT BE SOLD, TRANSFERRED, ASSIGNED, PLEDGED, ENCUMBERED OR OTHERWISE
DISPOSED OF IN THE ABSENCE OF SUCH REGISTRATION OR AN EXEMPTION THEREFROM.
ADDITIONALLY, THE TRANSFER OF THESE SECURITIES IS SUBJECT TO THE CONDITIONS
SPECIFIED IN SECTIONS 1.1 AND 6.1 OF THE ASSET PURCHASE AGREEMENT DATED AS OF
________ __, 2014 AMONG GGI INC. AND GATE GLOBAL IMPACT CORP. AND NO TRANSFER OF
THESE SECURITIES SHALL BE VALID OR EFFECTIVE UNTIL SUCH CONDITIONS HAVE BEEN
FULFILLED. UPON THE FULFILLMENT OF CERTAIN OF SUCH CONDITIONS, GGI INC. HAS
AGREED TO DELIVER TO THE HOLDER HEREOF A NEW CERTIFICATE, NOT BEARING THIS
LEGEND, FOR THE SECURITIES REPRESENTED HEREBY REGISTERED IN THE NAME OF THE
HOLDER HEREOF. COPIES OF SUCH AGREEMENT MAY BE OBTAINED AT NO COST BY WRITTEN
REQUEST MADE BY THE HOLDER OF RECORD OF THIS CERTIFICATE TO THE SECRETARY OF
GATE IMPACT INC.”

 

(d) Notwithstanding anything contained in this Section 6.1 to the contrary, the
Seller shall be permitted to transfer the Stock Consideration to the
shareholders of the Seller or any other third party so long as such transferee
shall agree to be subject to the restrictions set forth in this Section 6.1.

 

6.2. CONFIDENTIALITY. Each party hereto agrees that any information obtained by
such party (the “Receiving Party”) pursuant to or in connection with this
Agreement and the transactions contemplated hereby and thereby which may be
proprietary or otherwise confidential to any other party hereto (the “Disclosing
Party”) will not be disclosed by the Receiving Party without the prior written
consent of the Disclosing Party. Each party further acknowledges and understands
that any information obtained which may be considered “inside” non-public
information will not be utilized by such party in connection with purchases
and/or sales of the Parent’s shares of common stock except in compliance with
applicable state and federal anti-fraud statutes.

 



17

 

 

6.3            AUDIT. If it is determined that Seller needs to be audited,
Seller and the Shareholders shall cause an audit to be conducted for the
Seller’s prior two (2) full fiscal years and reviewed interim financial
statements for any relevant interim period with a view to complying with
applicable Securities and Exchange Commission requirements for public companies
and otherwise in scope satisfactory to Buyer, at Buyer’s sole expense. Such
audit is to be conducted by an independent accounting firm that is qualified
under the Public Company Accounting Oversight Board mutually acceptable to the
parties.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

18

 

 

ARTICLE 7.

 

INDEMNIFICATION

 

7.1. DEFINITIONS. As used in this Agreement, the following terms shall have the
following meanings:

 

(a) “AFFILIATE” as to any person means any entity, directly or indirectly,
through one or more intermediaries, controlling, controlled by or under common
control with such person.

 

(b) “EVENT OF INDEMNIFICATION” shall mean the following:

 

(i) the untruth, inaccuracy or breach of any representation or warranty of the
Seller (including the fact and circumstances underlying such untruth, inaccuracy
or breach) contained in Section 2.1 of this Agreement, any Exhibit or Schedule
hereto or any other document delivered in connection herewith or therewith
(without giving effect to any “Material Adverse Effect” or other materiality
qualification or any similar qualification contained or incorporated directly or
indirectly in such representation or warranty);

 

(ii) intentionally left blank;

 

(iii) the breach of any agreement or covenant of the Seller contained in this
Agreement , any Exhibit hereto or any other document delivered in connection
herewith or therewith;

 

(iv) the untruth, inaccuracy or breach of any representation or warranty of the
Buyer (including the fact and circumstances underlying such untruth, inaccuracy
or breach) contained in Section 2.3 of this Agreement, any Exhibit or Schedule
hereto or any other document delivered in connection herewith (without giving
effect to any “Material Adverse Effect” or other materiality qualification or
any similar qualification contained or incorporated directly or indirectly in
such representation or warranty) or

 

(v) the breach of any agreement or covenant of the Buyer contained in this
Agreement, any Exhibit hereto or any document delivered in connection herewith.

 

(c) “INDEMNIFIED PERSONS” shall mean and include (A) with respect to an
Indemnification Event described in subsections 7.1(b)(i) and 7.1(b)(iii) hereof
(each a “Seller Event of Indemnification”), the Buyer and its Affiliates,
successors and assigns, and the officers, directors and agents of the Buyer (the
“Buyer Indemnified Persons”), or (B) with respect to an Indemnification Event
described in subsections 7.1(b)(iv) and 7.1(b)(v) hereof (each, a “Buyer Event
of Indemnification”), the Seller and their respective Affiliates, successors and
assigns, and the respective officers, directors and agents of each of the
foregoing (the “Seller Indemnified Persons”).

 

(d) “INDEMNIFYING PERSONS” shall mean and include (A) with respect to an
Indemnification Event described in subsections 7.1(b)(i) and 7.1(b)(iii) hereof,
the Seller and their respective successors, assigns, heirs and legal
representatives and estates, as the case may be (the “Seller Indemnifying
Persons”), , and (B) with respect to an Indemnification Event described in
subsections 7.1(b)(iv) and 7.1(b)(v) hereof, the Buyer and its successors and
assigns (the “Buyer Indemnifying Persons”).

 

(e) “LOSSES” shall mean any and all losses, claims, damages, liabilities,
expenses (including reasonable attorneys’, accountants’ and experts’ fees)
sustained, suffered or incurred by any Indemnified Person arising from or in
connection with any such matter that is the subject of indemnification under
Section 7.2 hereof that shall not exceed the amount of any consideration
actually paid by such Indemnifying Parties provided for hereunder.

 



19

 

 

7.2. INDEMNIFICATION GENERALLY. Subject to Section 7.6 hereof, (a) the Seller
Indemnifying Persons shall severally but not jointly indemnify the Buyer
Indemnified Persons for, and hold each of them harmless from and against, any
and all Losses arising from or in connection with any Seller Event of
Indemnification that occurs on or the Buyer Indemnified Persons become aware of
prior to June 30, 2016, and (b) the Buyer Indemnifying Persons shall jointly and
severally indemnify the Seller Indemnified Persons for, and hold each of them
harmless from and against, any and all Losses arising from or in connection with
a Buyer Event of Indemnification that occurs on or the Seller Indemnified
Persons become aware of prior to June 30, 2016.

 

7.3. ASSERTION OF CLAIMS. No claim shall be brought under Section 7.1 hereof
unless the Indemnified Persons, or any of them, at any time prior to the
applicable Survival Date, give the Indemnifying Persons, as applicable, (a)
written notice of the existence of any such claim, specifying the nature and
basis of such claim and the amount thereof, to the extent known, or (b) written
notice pursuant to Section 7.4 of any third party claim, the existence of which
might give rise to such a claim but the failure so to provide such notice will
not relieve the Indemnifying Persons from any liability that they may have to
the Indemnified Persons under this Agreement or otherwise (unless and only to
the extent that such failure results in the loss or compromise of any rights or
defenses of the Indemnifying Persons and they were not otherwise aware of such
action or claim). Upon the giving of such written notice as aforesaid, the
Indemnified Persons, or any of them, shall have the right to commence legal
proceedings prior or subsequent to the Survival Date for the enforcement of
their rights under Section 7.2 hereof.

 

7.4. NOTICE AND DEFENSE OF THIRD PARTY CLAIMS. Losses resulting from the
assertion of liability by third parties (each, a “Third Party Claim”) shall be
subject to the following terms and conditions:

 

(a) The Indemnified Persons shall promptly give written notice to the
Indemnifying Persons, as applicable, of any Third Party Claim that might give
rise to any Loss by the Indemnified Persons, or any of them, stating the nature
and basis of such Third Party Claim, and the amount thereof, to the extent
known. Such notice shall be accompanied by copies of all relevant documentation
with respect to such Third Party Claim, including, without limitation, any
summons, complaint or other pleading that may have been served, any written
demand or any other document or instrument. Notwithstanding the foregoing, the
failure to provide notice as aforesaid will not relieve the Indemnifying Persons
from any liability which they may have to the Indemnified Persons under this
Agreement or otherwise (unless and only to the extent that such failure results
in the loss or compromise of any rights or defenses of the Indemnifying Person
and they were not otherwise aware of such action or claim).

 

(b) If the Indemnifying Person acknowledges in writing its obligation to
indemnify the Indemnified Persons hereunder against any Losses that may result
from such Third Party Claims, then the Indemnifying Person shall be entitled, at
its option, to assume and control the defense of such Third Party Claim at its
expense and through counsel of its reasonable choice if it gives notice to the
Indemnified Persons within twenty (20) calendar days of the receipt of notice of
such Third Party Claim from the Indemnified Persons of its intention to do so.
If the Indemnifying Person elects to assume and control the defense of any such
Third Party Claim, the Indemnified Persons shall have the right to employ
separate counsel and to participate in (but not control) the defense, compromise
or settlement of the Third Party Claim, but the fees and expenses of such
counsel will be at the expense of the Indemnified Persons, unless (i) the
Indemnifying Person has agreed to pay such fees and expenses, or (ii) the
Indemnified Persons has been advised by its counsel that there may be one or
more defenses reasonably available to it which are different from or additional
to those available to the Indemnifying Person, and in any such case that portion
of the fees and expenses of such separate counsel that are reasonably related to
matters covered by the indemnification provided by this Article 7 will be paid
by the Indemnifying Person. Expenses of counsel to the Indemnified Persons shall
be reimbursed on a current basis by the Indemnifying Person if there is no
dispute as to the obligation of the Indemnifying Person to pay such amounts
pursuant to this Article 7. In the event the Indemnifying Person exercises its
right to undertake the defense against any such Third Party Claim as provided
above, the Indemnified Persons shall cooperate with the Indemnifying Person in
such defense and make available to the Indemnifying Person, at the Indemnifying
Person’s expense, all witnesses, pertinent records, materials and information in
its possession or under its control relating thereto as is reasonably required
by the Indemnifying Person. Similarly, in the event the Indemnified Persons is,
directly or indirectly, conducting the defense against any such Third Party
Claim, the Indemnifying Person shall cooperate with the Indemnified Persons in
such defense and make available to it, at the Indemnifying Person’s expense, all
such witnesses, records, materials and information in its possession or under
its control relating thereto as is reasonably required by the Indemnified
Persons. No such Third Party Claim, except the settlement thereof which involves
the payment of money only (by a party or parties other than the Indemnified
Persons) and for which the Indemnified Persons is released by the third party
claimant and is totally indemnified by the Indemnifying Person, may be settled
by the Indemnifying Person without the written consent of the Indemnified
Persons. No Third Party Claim which is being defended in good faith by the
Indemnifying Person shall be settled by the Indemnified Persons without the
written consent of the Indemnifying Person.

 



20

 

 

7.5. SURVIVAL OF REPRESENTATIONS AND WARRANTIES. Subject to the further
provisions of this Section 7.5, the respective representations and warranties of
all parties shall survive the Closing Date until the applicable statute of
limitation shall have expired (the “Survival Date”).

 

7.6. LIMITATION ON INDEMNIFICATION.

 

(i)            Anything to the contrary contained in this Article 7
notwithstanding, the Indemnifying Persons shall not be obligated to indemnify
the Indemnified Persons pursuant to this Article 7 with respect to any Losses
pursuant to Section 7.2 until the aggregate amount of such Losses exceeds fifty
thousand dollars ($50,000) (the “Basket Amount”), whereupon the Indemnifying
Persons shall be obligated to indemnify the Indemnified Persons for all Losses
in excess of the Basket Amount:

.

(ii)            Each Indemnifying Person’s liability for any Losses shall be
limited to the amount of such Losses net of the difference between any insurance
proceeds received by the Indemnified Person in respect thereof minus the amount
of premiums paid for such insurance by the Indemnified Person.

 

(iii)            Notwithstanding any other provision of this Agreement, Losses
related to the matters set forth in Section 2.2(a) and Losses attributable to
fraud, the indemnities set forth in this Section 7 shall be the exclusive
remedies of the Indemnified Persons for any misrepresentation or breach of any
representation or warranty or covenant or agreement contained in this Agreement.

 

7.7. RIGHT OF SET-OFF. At its sole discretion and without limiting any other
rights of the Buyer under this Agreement or at law or equity, the Buyer may
satisfy any Losses for which it is to be indemnified by the Seller in this
Agreement in whole or in part by offset against any funds, securities, or other
property payable by the Buyer to the Seller and neither the exercise of nor the
failure to exercise such right of set-off will constitute an election of
remedies or limit the Buyer in any manner in the enforcement of any other
remedies that may be available to them.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

21

 

 

ARTICLE 8.

 

MISCELLANEOUS

 

8.1. EXPENSES. As used in this Agreement, “Transaction Costs” shall mean (a)
with respect to the Buyer, all actual, out-of-pocket expenses incurred by such
party to third parties, in connection with this Agreement and all other
transactions provided for herein and therein, and (b) with respect to the
Seller, all actual, out-of-pocket expenses incurred by such party to third
parties, in connection with this Agreement and all other transactions provided
for herein and therein, but shall not in any event include general overhead; the
time spent by employees of such party internally; postage, telephone, telecopy,
photocopy and delivery expenses of such party; permit and filing fees; and other
non-material expenses that are incidental to the ordinary course of business.
Each party hereto shall bear its own fees and expenses in connection with the
transactions contemplated hereby.

 

8.2. ENTIRE AGREEMENT. This Agreement (including any Exhibits attached hereto),
and the other writings referred to herein contain the entire agreement among the
parties hereto with respect to the transactions contemplated hereby and
supersede all prior or contemporaneous agreements or understandings, written or
oral, among the parties with respect thereto.

 

8.3. DESCRIPTIVE HEADINGS. Descriptive headings are for convenience only and
shall not control or affect the meaning or construction of any provision of this
Agreement.

 

8.4. PUBLIC ANNOUNCEMENTS. The parties hereto agree that, to the maximum extent
feasible, but subject, in the case of the Parent, to its public disclosure and,
as to all parties, other legal and regulatory obligations, they shall advise and
confer with each other prior to the issuance (and provide copies to the other
party prior to issuance) of any public announcements, reports, statements or
releases pertaining to the transactions contemplated hereunder. However, all
parties acknowledge that this Agreement and a description of the transaction
described herein will be filed with the Securities and Exchange Commission as an
exhibit to applicable annual, quarterly and/or quarterly reports.

 

8.5. NOTICES. All notices or other communications which are required or
permitted hereunder shall be in writing and sufficient if delivered personally
or sent by nationally-recognized overnight courier or by registered or certified
mail, postage prepaid, return receipt requested, or by facsimile, with
confirmation as provided above addressed as follows:

 

(a) if to the Buyer, to:

 

GGI Inc

c/o Investview, Inc.

54 Broad Street, Suite 303

Red Bank, New Jersey 07701

Attention: Dr. Joseph Louro, CEO

Telecopier:

 

with a copy (not constituting notice) to:

 

Fleming PLLC

49 Front Street, Suite 206

Rockville Centre, New York 11570

Attention: Stephen M. Fleming

Telecopier: (516) 977-1209

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

22

 

 

(b) if to the Seller, to:

 

GATE Global Impact Corp.

157 Main Street

Cold Spring Harbor

Cold Spring Harbor, New York 11724

Attention: Vincent Molinari, CEO

 

(c) intentionally left blank.

 

(d) All such notices or communications shall be deemed to be received (i) in the
case of personal delivery or facsimile, on the date of such delivery, (ii) in
the case of nationally-recognized overnight courier, on the next Business Day
after the date when sent and (iii) in the case of mailing, on the third Business
Day following the date on which the piece of mail containing such communication
was posted.

 

8.6. COUNTERPARTS. This Agreement may be executed in any number of counterparts
by original or facsimile signature, each such counterpart shall be an original
instrument, and all such counterparts together shall constitute one and the same
agreement.

 

8.7. GOVERNING LAW. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York applicable to contracts made
and to be performed wholly therein (without regard to principles of conflicts of
laws).

 

8.8. BENEFITS OF AGREEMENT. All the terms and provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and permitted assigns.

 

8.9. PRONOUNS. As used herein, all pronouns shall include the masculine,
feminine, neuter, singular and plural thereof whenever the context and facts
require such construction.

 

8.10. AMENDMENT, MODIFICATION AND WAIVER. This Agreement shall not be altered or
otherwise amended except pursuant to an instrument in writing signed by (i) the
Buyer and (ii) the Seller; provided, however, that any party to this Agreement
may waive any obligation owed to it by any other party under this Agreement. The
waiver by any party hereto of a breach of any provision of this Agreement shall
not operate or be construed as a waiver of any subsequent breach.

 

8.11. SEVERABILITY. If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any rule of law or public policy, all
other conditions and provisions of this Agreement shall nevertheless remain in
full force and effect so long as the economic or legal substance of the
transactions contemplated hereby is not affected in any manner adverse to any
party. Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the parties hereto shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in an acceptable manner to the end that the
transactions contemplated hereby are fulfilled to the greatest extent possible.

 

8.12. FURTHER ASSURANCES. Each party agrees to cooperate fully with the other
parties and to execute such further instruments, documents and agreements and to
give such further written assurances as may be reasonably requested by any other
party to evidence and reflect the transactions described herein and contemplated
hereby and to carry into effect the intents and purposes of this Agreement.

 



23

 

 

8.13. CONSENT TO JURISDICTION; WAIVERS. Each of the parties hereto irrevocably
submits to the exclusive jurisdiction of (a) the Supreme Court of the State of
New York, New York County, and (b) the United States District Court for the
Southern District of New York, for the purposes of any Action (as defined below)
arising out of this Agreement or any Related Agreement or any transaction
contemplated hereby or thereby. Each of the parties hereto agrees to commence
any Action relating hereto either in the United States District Court for the
Southern District of New York or if such Action may not be brought in such court
for jurisdictional reasons, in the Supreme Court of the State of New York, New
York County. Each of the parties hereto further agrees that service of any
process, summons, notice or document by U.S. registered mail to such party’s
respective address set forth in Section 9.5 shall be effective service of
process for any Action in New York with respect to any matters to which it has
submitted to jurisdiction in this Section 8.13. Each of the parties hereto
irrevocably and unconditionally waives any objection to the laying of venue of
any Action arising out of this Agreement or any Related Agreement or any
transaction contemplated hereby or thereby in (i) the Supreme Court of the State
of New York, New York County, or (ii) the United States District Court for the
Southern District of New York, and hereby further irrevocably and
unconditionally waives and agrees not to plead or claim in any such court that
any such Action brought in any such court has been brought in an inconvenient
forum. For purposes of this Agreement, “Action” means any claim, action, suit or
arbitration, or any other proceeding, in each instance by or before any
Governmental Authority or any nongovernmental arbitration, mediation or other
nonjudicial dispute resolution body.

 

8.14. WAIVER OF JURY TRIAL. Each of the parties hereto irrevocably and
unconditionally waives trial by jury in any Action relating to this Agreement or
any transaction contemplated hereby or thereby, and for any counterclaim with
respect thereto.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

24

 

 

IN WITNESS WHEREOF, each of the parties hereto has caused this Asset Purchase
Agreement to be executed on its behalf as of the day and year first above
written.

 

 

Investview GGI Inc

 

By: /s/ Dr. Joseph Louro

Name: Dr. Joseph Louro

Title: Director

 

 

GATE GLOBAL IMPACT INC

 

By: /s/ Vincent Molinari

Name: Vincent Molinari

Title: CEO

 

By: /s/ Joseph Latona

Name: Joseph Latona

Title: President

 

25

 

 

SCHEDULES

 

Schedule 1.1List of Assets

 

The GATEway Transaction Platform source code .net / wpf framework platform
application

 

•            Visual Studio 2008 and Expression Blend 3, for fast, effective
development

•            C# programming language for power and reliability

•            XAML (eXtensible Application Markup Language), for clean and
powerful interface design

•            Windows Presentation Foundation (WPF) allows unprecedented
customization of visual elements and styles, along with animation support

•            WCF Web Services, for fast, secure communication from users’ PCs to
the central servers

 

Website with built in ” lite” platform linked to full application platform.

Microsoft SQL Server 2008 and servers

Platform database

 

GGI’s GATEway platform centralizes the way impact investments are sourced and
funded and enables financing solutions to social challenges. The GATEway
platform has been designed as a USA regulatory compliant architecture that
conducts transactions in multiple currencies and languages and integrates
portfolio management tools and informational content. In addition, the
technology will be adapted as necessary to comply with regulations in other
countries. The technology differentiates itself by offering customized impact
measurement metrics, a tool to manage the performance of these types of
investments.

Among the technology features are:

 

•            Connectivity - Designed for smooth interface and interaction with
existing software systems and Protocols

•            Transparency - Allows for fully transparent and anonymous
negotiations between trading counterparties

•            Regulatory compliance - Designed to meet or exceed all USA
regulatory standards

•            Multilingual and multi-currency capabilities - Designed for global
organizations with multiple Global locations

•            Mapping technology – Designed for targeting regional interests or
investments

•            Portfolio Management Tools – Full reporting features allows for
ease of use in creating Customizable reporting- 22

•            Benchmarking and metric reporting – Peer group benchmarks and
reporting

 

Assignment of the Technology Development Agreement with Transfer Online

 

Schedule 1.1(a) Domain Names

 

www.gateglobalimpact.com

Schedule 1.1(d) Assumed Contracts

 

Assignment of the Technology Development Agreement with Transfer Online

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

26

 

 

Schedule 1.3 Payment of Cash Consideration. Seller has requested that the Cash
Consideration be paid directly to the following parties:

 

a.TranferOnline $ 100,000.00

b.Prudential Insurance Of America $ 75,000.00

c.American Express $24,000.00

d.American Express $2,412.81

e.Zwicker & Associates $4,600.00

f.CSH Realty $10,253.02

g.Law Firm of Steven Salami $6,850.00

h.Verizon $1,608.05

i.Go Daddy $318.00

j.Verisign $254.25

k.Verizon Mobile $1,472.65

l.Articulate Communications $ 2,500.00

m.Leverage PR $ $2,500.00

n.Sam Gordon $ 2,000.00

 

Total Cash Consideration at closing $224,540.78

 

Stock Consideration shall be assigned by Seller to the following parties:

 

a.239,500 Shares Transfer Online

b.100,000 Shares Prudential Insurance company of America

c.220,000 Shares to Vigorish LLC (David Paul)

d.10,000 Shares OTD Ventures LLC (Randy Ramusack)

e.10,000 Shares JBO Consulting LLC

f.40,000 Shares Mintz Levin PC

g.40,000 Shares Ellonoff Grossman PC

h.10,000 Shares TBLI Group (Robert Rubenstein)

i.50,000 Lincoln Partners LLC (Pat Sarma)

j.3,000 Articulate Communications

k.2,500 Leverage PR

 

Total Share Issuance 725,000

 

Royalty distributions

 

GATE Global Impact Shareholders will receive 10% of Gross revenue until
$7,500,000 has been disbursed to shareholders. Per the schedule below

*Transfer Online acting as trustee will receive up 1.25% administration and
servicing fees.

 

a.$6,000,000 on a prorata basis to all shareholders not including Molinari and
Latona owned shares.

b.$625,000 Lincoln Partners – Pat Sarma

c.$250,000 Prudential Insurance company of America

d.$500,000 John PapaJohn

e.$75,000 OTD Ventures – Consulting settlement

f.$50,000 TBLI Group - Consulting settlement

 

27

 

 